J-S34029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CHRISTOPHER J. REYNOLDS                   :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
               v.                          :
                                           :
                                           :
 KIMBERLY M. REYNOLDS                      :   No. 947 MDA 2021

                Appeal from the Order Entered July 1, 2021
     In the Court of Common Pleas of Schuylkill County Civil Division at
                             No(s): S-65-17


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                     FILED: JANUARY 4, 2022

      C.J.R. (“Father”) appeals from the order that entered a stipulation

regarding a custody agreement as an order of the court and directed the

parties to engage the counseling services of Gretchen Witman. He argues the

trial court erred in directing the parties to engage the services of a specific

counselor without holding a hearing. We reverse and remand for further

proceedings.

      Father initiated the current custody action in 2017 against K.R.

(“Mother”). On the first day of the custody trial, the parties put the details of

the agreement on the record. The parties told the court they had reached an

agreement to resolve the case and had agreed, among other things, to

counseling for the oldest child, E.R. Mother’s counsel proposed on the record

that the counselor be Gretchen Witman, as the parties had already “talked

about using” her. An on-the-record discussion ensued, and the parties agreed
J-S34029-21



that all three of their children, E.R., M.R., and A.R. (“Children”), would see a

counselor and that the counselor would not be the person who had previously

provided therapy sessions to E.R.:

         [Father’s Counsel]: . . . [T]he parties agree that they will
         choose a counselor for the oldest child and by mutual
         agreement for individual counseling[]

         THE COURT: Who shall not be --

         [Father’s Counsel]: Who shall not be [A.R.] or --

         [Mother’s Counsel]: Why don't we just agree to it here? I
         mean, we talked about using Gretchen Witman.

         [Mother’s Second Counsel]: What I can do, before we put
         this in writing, I can -- I haven’t talked to Gretchen. I
         haven’t spoken to her to see if this is a case that she has
         time to take. So it’s not [Father’s Counsel], can I let you
         know that?

         [Father’s Counsel]: Yes.

         [Mother’s Second Counsel]: Then that will give your client
         time to reach out to her too and --

         [Father’s Counsel]: The Judge said Gretchen Witman. Do
         you know Gretchen?

         THE COURT: I know Gretchen. She’s excellent.

         [Father’s Counsel]: And where is she located? Is she [in]
         Pottsville?

         [Mother’s Second Counsel]: She’s in Pottsville.

         [Father’s Counsel]: So she’s going to have to come up here?
         I mean, what’s the distance from where you --

         MS. REYNOLDS: That's fine. I mean, [A.R.] would have been
         here anyway, so -- just could we add all the children
         because of the --

         [Mother’ First Counsel]: To help them cope with what we’re
         doing moving forward, I don’t see any harm in it.


                                     -2-
J-S34029-21


          [Father’s Counsel]: She’s going to meet with all three or –

          [Mother’s First Counsel]: As needed.

          MS. REYNOLDS: Yeah, as needed.

          [Mother’s First Counsel]: So if the younger ones have
          issues, you know, stress or whatever from all this change in
          their life, they can talk to somebody.

          [Father’s Counsel]: Yeah. I don’t see that there’s a problem
          with that.

          THE COURT: Couldn’t hurt.

          [Father’s Counsel]: Just so it’s made clear that the -- you
          know, that the parties have shared legal custody and the
          counselor has to be open with -- communicate with both
          parents about all three children. That’s been a problem in
          the past.

          THE COURT: And the emphasis should be on the future, not
          on the past.

          [Father’s Counsel]: Right.

          [Mother’s Second Counsel]: Understood.

          THE COURT: The parties must understand that, that we’re
          trying to start with a clean slate for the benefit of the
          children, don’t forget. This is what’s in the best interests of
          the children, and it is not a victory for either Father or
          Mother.

          All right.

N.T., Mar. 29, 2021, at 5-7.1

       Afterward, because the parties had not submitted a proposed order, the

trial court did not at that time reduce the agreement to a written order. It

instead entered an order returning the record to the prothonotary. According
____________________________________________


1Pursuant to Pennsylvania Rule of Civil Procedure 1915.7, the parties were to
submit a proposed custody order within ten days of the hearing. Pa.R.C.P.
1915.7(b)(1). They failed to do so.

                                           -3-
J-S34029-21



to the trial court, Father’s counsel then called the judge’s chambers and

informed the judge’s staff that the parties had not reached an agreement on

the counselor, and asked for a phone conference. The court held a phone

conference during which Father, according to the trial court, objected that

using Witman as Children’s counselor would be inconvenient and require him

to drive two hours. The phone conference was not on the record. According to

Father and the trial court, Father was to obtain the transcript of the custody

trial and determine if the parties had reached agreement on the counselor. If

they had not reached an agreement, the court said that it would enter an

order appointing Witman. See Trial Court Opinion, filed 8/25/21, at 4.

      Father obtained the transcript and shared it with Mother and the trial

court. He also advised the trial court that there was no agreement in the

transcript as to the counselor. The court subsequently ordered that “the

stipulation of the parties and counsel as expressed in the attached transcript

is entered as an Order of court.” Order, July 1, 2021. It further ordered the

parties to “prepare a formal document in paragraph form expressing the

intentions of the parties.” Id. Finally, the court directed the parties “to engage




                                      -4-
J-S34029-21



the counseling services of . . . Witman.” Id.    2   Father timely appealed, on July

19, 2021.3   4


       Father raises the following issue:

          1. Whether the Trial Court abused its discretion in
          [o]rderinq Gretchen Witman as therapeutic counselor for
          the children without a hearing on the issue and without
          having any evidence on the record of Plaintiff's objection to
          said counselor or of his preferred choice of a counselor for
          the children?

Appellant’s Br. at 5.

       Father argues the trial court erred in appointing Witman as counselor

without holding a hearing. He notes that in the Rule 1925(a) opinion, the trial

court refers to conversations that took place off the record “of which

recollections or details may differ from party to party.” Id. at 9. He claims the


____________________________________________


2Father claims the court entered the order a day after receiving the transcript.
The transcript was docketed with the court on June 25, 2021, and the trial
court states it received an ex parte call from Father’s counsel on June 30,
2021. See Transcript; Trial Ct. Op. at 5. The court entered its order on July
1, 2021.

3 The July 2021 order bound the parties to the agreement contained in the
transcript but did not include a custody order created by either the parties or
the court. See Pa.R.C.P. 1915.7(b)(1). Even if this were not a final order,
there would be no jurisdictional impediment to our review of the case because
the parties later filed a stipulation and consent order, which the court adopted.
See Drum v. Shaull Equip. and Supply Co., 787 A.2d 1050, 1052 n.1
(Pa.Super. 2001) (noting a final judgment entered during the pendency of an
appeal is sufficient to perfect appellate jurisdiction).

4 Subsequent to the filing of the appeal, the parties filed a written custody
stipulation, which the court adopted and made an order of the court. The trial
court stated it signed the August custody order to preserve the status quo
pursuant to Pa.R.A.P. 1701(b)(1).

                                           -5-
J-S34029-21



trial court “was well aware that there was no agreement or meeting of the

minds between the parties.” Id. Father points out that it is important to

establish a record in custody cases. He argues that the transcript shows that

the parties agreed to contact Witman, and that they were unsure whether she

would be available. He claims that the issue of distance was raised at the

March hearing.

      Father further claims that the trial court waited less than 24 hours after

receiving the transcript to enter the order and therefore there was no time to

file a request for a hearing. He claims that the trial court has not cited a

specific statute that grants the court the right to appoint a counselor for a

child and, even if it could, the court would have to hold a hearing before doing

so. He claims that although “it may be within the purview of the [t]rial [c]ourt

to appoint a counselor for children when it is in the children’s best interest, a

hearing on the record would still be required where it is clear that there is no

agreement of the parties as to the choice of counselor.” Id. at 15. He claims

the trial court’s contention that the issue was waived because it was not raised

at trial is “circular,” noting there was no trial and “when a hearing was

requested, the request was ignored.” Id. He claims it was not possible to raise

the issue at the time the agreement was placed on the record and argues that

“[w]hen it became clear that the parties could not resolve the issue a hearing

should have been scheduled so that a proper record could be made preserving

each party’s position.” Id. at 15-16.




                                        -6-
J-S34029-21



      Both the trial court and Mother maintain that Father waived any

objection to Witman by not raising an objection on the record on the first day

of the custody trial. We disagree. The trial court concedes that Father notified

it that his review of the custody trial transcript revealed no agreement as to

the counselor, and that he raised his objection to Witman during the phone

conference. Father also adequately preserved his challenge to the lack of an

on-the-record hearing. The record contains no notification that the trial court

would issue an order regarding the counselor without holding a formal hearing,

and Father was not able to request a hearing, or object to the lack thereof,

prior to the issuance of the order. Further, in custody actions, “[a] party may

not file a motion for post-trial relief.” Pa.R.C.P. 1915.10(d). We will review the

merits of Father’s arguments.

      We apply the following scope and standard of review to custody orders:

         In reviewing a custody order, our scope is of the broadest
         type and our standard is abuse of discretion. We must
         accept findings of the trial court that are supported by
         competent evidence of record, as our role does not include
         making independent factual determinations. In addition,
         with regard to issues of credibility and weight of the
         evidence, we must defer to the presiding trial judge who
         viewed and assessed the witnesses first-hand. However, we
         are not bound by the trial court’s deductions or inferences
         from its factual findings. Ultimately, the test is whether the
         trial court's conclusions are unreasonable as shown by the
         evidence of record. We may reject the conclusions of the
         trial court only if they involve an error of law, or are
         unreasonable in light of the sustainable findings of the trial
         court.




                                      -7-
J-S34029-21



S.T. v. R.W., 192 A.3d 1155, 1160 (Pa.Super. 2018) (quoting C.R.F. v.

S.E.F., 45 A.3d 441, 443 (Pa.Super. 2012)).

      Courts “long have recognized that, when parties share legal custody of

a child, they may reach an impasse in making decisions for the child that

implicate custody” and “[w]hen that happens, the parties turn to the trial court

to decide their impasse.” S.W.D. v. S.A.R., 96 A.3d 396, 404 (Pa.Super.

2014) (citing examples). Where there is a “discrete and narrow issue ancillary”

to the award of custody, such that the decision will “not affect the form of

custody,” the trial court need not consider all of the statutory custody factors.

Id. at 402, 404. However, it still “must consider a child’s best interest in

ruling” on the issue. Id. at 402 (quoting M.O. v. J.T.R,, 85 A.3d 1058, 1063

n.4 (Pa.Super. 2014)).

      “[I]n all custody matters, effective appellate review requires a complete

record.” T.B. v. L.R.M., 753 A.2d 873, 890 (Pa.Super. 2000) (en banc) (citing

E.A.L. v. L.J.W., 662 A.2d 1109 (Pa.Super. 1995)). To that end, a trial court

must consider and schedule additional proceedings on the merits when the

allegations raised or the facts of record put the trial court on notice of the

need to develop the record on an issue. In T.B., we held that the trial court

should have held additional hearings “once the [trial] court was alerted to the

underdeveloped nature of the evidence”, even though the appellant had filed

an untimely request for a hearing. See id. at 892, 894.

      The discrete issue involved in this appeal – the counselor whose services

the parties would engage for their children – involves many questions that

                                      -8-
J-S34029-21



must be resolved in order to determine Children’s best interests regarding the

identity of the counselor. For example, the court may consider what will be

the duration of each session; what effect the travel time to Witman’s office

will have on Children; whether the counseling sessions will cause Children to

miss school; what are Children’s school and activity schedules and what

impact will the sessions have on the schedules; what are Witman’s business

hours and the hours of other proposed counselors, and do they include

evening and weekend hours; and have Children started to see Witman such

that a change would be against their best interests.

       Here, the trial court concluded that engaging the counseling services of

Witman was in Children’s best interest based on the “lengthy pre-transcript

discussion between counsel regarding the issue.” Trial Ct. Op. at 7.5 Here, as

in T.B., the court was on notice of the undeveloped state of the record once

Father informed the court that the custody trial transcript did not include an

agreement to Witman, and the parties continued to dispute her serving as

counselor during the phone conference and afterward. Without an on-the-

record hearing that discusses the impact on Children of the appointment of

Witman or an alternate counselor, we cannot determine whether the court

abused its discretion in finding that it would be in Children’s best interest to

engage the counseling services of Witman. See T.B., 753 A.2d at 890. We

____________________________________________


5 It further stated that it believed the parties agreed at the March 2021 hearing
to engage her services. As noted above, the parties agreed to reach out to
Witman. They did not agree that Witman would be the counselor for Children.

                                           -9-
J-S34029-21



therefore remand for the trial court to hold a hearing to resolve the parties’

dispute as to the identity of the counselor.

      Order vacated. Case remanded. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/04/2022




                                     - 10 -